Filed 2/8/22; certified for publication 3/4/22 (order attached)




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     THIRD APPELLATE DISTRICT
                                                   (Sacramento)
                                                          ----




KATHRYN L. ROGERS, et al.,

                  Plaintiffs and Respondents,                            C089561

         v.                                                       (Super. Ct. No. 34-2018-
                                                                  00244899-CU-PO-GDS)
ROSEVILLE SH, LLC, et al.,

                  Defendants and Appellants.




         Claude Rogers, a former resident of a residential care facility for the elderly
known as Meadow Oaks of Roseville, died after experiencing heatstroke. His wife and
successor-in-interest Kathryn and sons Jeffrey, Phillip and Richard sued Meadow Oaks of
Roseville, Roseville SH, LLC, CPR/AR Roseville SH Owner, LLC, DCP Investors
Roseville SH, LLC, DCP Management Roseville SH, LLC, Westmont Living, Inc.,



                                                           1
Tanysha Borromeo, Ana Rojas, and Andrew Badoud for elder abuse, fraud, and wrongful
death. Because members of the Rogers family share the same last name, we refer to them
by their first names for clarity.
       Roseville SH, LLC d/b/a Meadow Oaks of Roseville, DCP Investors Roseville
SH, LLC, DCP Management Roseville SH, LLC, Westmont Living, Inc., Tanysha
Borromeo and Ana Rojas (hereafter defendants) appeal from an order denying their
petition to compel plaintiffs to arbitrate their claims pursuant to an arbitration agreement
that was part of the Residency Agreement Richard signed as Claude’s representative.
Although defendants filed a notice of appeal, the appellate briefs were filed on behalf of
Roseville SH, LLC only. Roseville SH, LLC contends that in denying the petition to
compel arbitration (1) the trial court erroneously believed defendants had to show that
Claude lacked mental capacity to consent before they could prove that Richard had the
authority to sign the arbitration agreement for Claude; (2) the trial court erred in
concluding that Richard did not act as Claude’s actual or ostensible agent when he signed
the arbitration agreement on Claude’s behalf; and (3) the trial court’s order violated the
Federal Arbitration Act (9 U.S.C. § 1 et seq.).
       We conclude (1) Roseville SH, LLC misconstrues the trial court’s analysis, (2) the
trial court did not err in denying the petition to compel arbitration, and (3) the trial court’s
order did not violate the Federal Arbitration Act. We will affirm the trial court’s order.
                                      BACKGROUND
       The complaint alleged the following: Claude was born on January 15, 1935. He
was admitted to Meadow Oaks of Roseville (Meadow Oaks), a residential care facility for
the elderly, on December 30, 2017. Claude suffered multiple falls while at Meadow
Oaks because he did not receive adequate interventions to prevent falls and was not
adequately supervised. Meadow Oaks staff were also neglectful in other areas of
Claude’s care, including hygiene and monitoring his physical, mental and psychosocial
wellbeing. On multiple occasions, family members found Claude unattended outside, in

                                               2
his wheelchair. Claude could not push himself in his wheelchair and could not open the
facility door to exit or enter the facility by himself. Family members repeatedly
instructed Meadow Oaks staff not to leave Claude outside unattended. But on June 30,
2018, Claude was left outside for hours. He suffered severe heatstroke and died on
July 14, 2018. Defendants owned, managed, controlled, maintained and/or operated
Meadow Oaks.
       Defendants filed a petition to compel plaintiffs to arbitrate all of their causes of
action. Defendants submitted the declaration of defense counsel Mark Ginella in support
of the petition. Ginella presented a document he averred was a copy of the Residency
Agreement Richard signed on March 9, 2018. Plaintiffs forfeited any objection to the
document submitted with Ginella’s declaration by not objecting to it in the trial court.
(Gonzalez v. Santa Clara County Dept. of Social Services (2017) 9 Cal.App.5th 162,
173.) Ginella said, at the hearing on defendants’ petition, that the 2018 Residency
Agreement was the operative agreement. Accordingly, we limit our discussion to that
agreement.
       The Residency Agreement was between Westmont Living, Inc., a corporation
doing business as Meadow Oaks, Claude and Richard. The agreement identified Claude
as the resident and Richard as the resident’s representative. Richard signed the
agreement as “representative.” The signature line for resident was left blank. Above the
signature block was the following sentence: “Having read and understood this Residency
Agreement and each of the attachments/appendixes (the ‘Attachments’) and the
obligations created by such documents, each Representative (1) acknowledges that he or
she is legally authorized to be Resident’s Representative; and (2) signs this Residency
Agreement to undertake to guarantee the obligations of the Resident, including the
payment of all fees that the Resident may owe the Community under this Residency
Agreement.”



                                              3
       Appendix N to the Residency Agreement was titled “Arbitration Agreement.”
Richard signed the appendices to the Residency Agreement as “representative.” Tanysha
Borromeo countersigned as executive director. The Arbitration Agreement states,
“BOTH PARTIES TO THIS RESIDENCY AGREEMENT UNDERSTAND THAT
AGREEING TO ARBITRATION IS NOT A CONDITION OF ADMISSION TO THE
COMMUNITY. By signing the line at the end of this Section, however, you agree, on
behalf of your spouse, heirs, representatives, executors, administrators, successors,
assigns, managers, and agents, as applicable, that any and all claims and disputes arising
from or related to this Agreement or to your residency, care or services at the
Community, whether made against MEADOW OAKS OF ROSEVlLLE or any other
individual or entity, including without limitation, personal injury or wrongful death
claims, shall be resolved by submission to neutral, binding arbitration in accordance with
the Federal Arbitration Act; except that any claim or dispute involving unlawful detainer
proceedings (eviction) or any claims that are brought in small claims court shall not be
subject to arbitration unless all parties involved agree to arbitrate such proceedings. If
someone other than the resident signs this arbitration clause, he/she understands and
agrees that he/she is agreeing to arbitrate on behalf of the resident and on behalf of
him/herself as an individual. You give up your constitutional right to have any such
dispute decided in a court of law or equity before a judge or jury, and instead accept the
use of arbitration. You further waive your right to participate in a representative
capacity, or to participate as a member of a class, in any litigation or arbitration
proceeding with respect to any such dispute.” The Arbitration Agreement provided that
Claude may withdraw his agreement to arbitrate within 30 days after signing the
agreement by providing written notice of the withdrawal to the facility.
       Plaintiffs opposed the petition to compel arbitration. They argued that (1) the
arbitration agreement was invalid because Richard did not consent to contracting by
electronic means; (2) there was no binding arbitration agreement because Claude did not

                                              4
agree to arbitrate and there was no evidence that Richard had any authority to sign the
arbitration agreement on behalf of his father, mother and/or brothers; (3) there was no
evidence that Claude was incapacitated such that Richard had the authority to act under
the advanced health care directive; 1 (4) the arbitration agreement did not apply to
Richard’s individual claims because he did not sign the agreement in his personal
capacity; (5) the trial court should deny the petition because plaintiffs alleged individual
claims for damages and “splitting” the action in two fora would raise an unacceptable risk
of inconsistent rulings on issues of fact and law; and (6) the arbitration agreement was
unconscionable.
       Richard submitted a declaration in support of the opposition. He averred the
following: Claude was his father. Richard was present when Claude was admitted to
Meadow Oaks. Claude suffered mild cognitive impairments but did not have dementia
and could read, write, understand and sign documents at the time of his admission.
Claude did not ask Richard to sign anything for him and never told Richard that Richard
had the authority to sign any medical documents for Claude or to waive Claude’s right to
a jury trial. On the day Claude was admitted to Meadow Oaks, the administrator of the
facility took Richard into her office and said she had documents she needed Richard to
sign for the admission. Richard did not know why the administrator asked him to sign
the documents when he lived in San Diego and Claude was able to sign for his admission.
The administrator did not ask Richard whether he had a power of attorney or say that
Richard had to sign because he had authority under some power of attorney or that
Claude had directed the administrator to allow Richard to sign admissions documents. In
fact, Claude had not directed Richard to sign the documents. Richard only signed
because the administrator said he had to sign the documents in order to admit Claude to




1 There is no evidence of an advanced health care directive in the record.


                                              5
the facility. Richard signed the admissions documents in December 2017, on the lines
where the administrator indicated. He did not represent to the administrator that he had
the authority to sign the documents. He would have directed the administrator to have
Claude sign the documents if the administrator had said that Claude should sign the
documents if he was able. Richard did not see anyone at Meadow Oaks try to discuss the
admissions documents with Claude, read or explain them to him, or ask him to sign them.
The administrator did not ask Richard whether Claude could do those things. Richard did
not write on any document that he had a durable power of attorney. In fact, when the
administrator asked Richard, he said he was Claude’s son and that was what Richard
wrote on the documents he signed. About two and a half months later, Richard received
an e-mail from Meadow Oaks asking him to sign a document attached to the e-mail. No
one from the facility talked to Richard about the document. Richard thought the facility
asked him to sign the document because he signed the 2017 admissions documents.
Claude did not tell Richard that he wanted Richard to sign any document or that Richard
had the authority to sign medical documents or an arbitration agreement for Claude.
Richard did not represent to anyone that he had the authority to sign the 2018 documents
for Claude.
       Defendants filed a reply. Plaintiffs filed written objections to the reply and
Ginella’s declaration in support of the reply. Defendants filed a supplemental reply with
a declaration from Borromeo after the trial court issued its tentative ruling. The trial
court did not consider the late-filed supplemental reply papers. Roseville SH, LLC’s
appellate opening brief does not challenge the trial court’s decision to not consider the
late-filed papers, and we do not consider those papers.
       The trial court denied defendants’ petition. It agreed there was no binding
agreement to arbitrate. It concluded, among other things, that defendants failed to
demonstrate that Richard had the authority to sign the arbitration agreement on Claude’s



                                              6
behalf. The trial court further found that there was no arbitration agreement binding
Richard’s mother, brothers and Richard, individually.
                                 STANDARD OF REVIEW
       Code of Civil Procedure sections 1281.2 and 1290.2 create a summary procedure
for resolving petitions to compel arbitration upon submitted evidence. (Engalla v.
Permanente Medical Group, Inc. (1997) 15 Cal.4th 951, 972.) When a petition to
compel arbitration is filed and accompanied by prima facie evidence of a written
agreement to arbitrate the controversy, the trial court must determine whether an
agreement to arbitrate exists and, if any defense to its enforcement is raised, whether the
agreement is enforceable. (Rosenthal v. Great Western Financial Securities Corporation
(1996) 14 Cal.4th 394, 413.) The petitioner bears the burden of proving the existence of
a valid arbitration agreement by a preponderance of the evidence. (Ibid.; Flores v.
Evergreen at San Diego, LLC (2007) 148 Cal.App.4th 581, 586 (Flores).) The trial court
sits as a trier of facts, weighing all of the evidence submitted to reach a final
determination. (Engalla, at p. 972.)
       Although agency is generally a factual question, where the facts are undisputed
(as Roseville SH, LLC concedes is true here), we independently review the case to
determine whether agency and a valid arbitration agreement exists. (Valentine v. Plum
Healthcare Group, LLC (2019) 37 Cal.App.5th 1076, 1086 (Valentine); Flores, supra,
148 Cal.App.4th at p. 586; van't Rood v. County of Santa Clara (2003) 113 Cal.App.4th
549, 562.)
                                        DISCUSSION
                                               I
       Roseville SH, LLC contends the trial court erroneously believed defendants had to
show that Claude lacked mental capacity to consent before they could prove Richard had
the authority to sign the arbitration agreement for Claude.



                                               7
         The trial court’s order does not reflect the analysis Roseville SH, LLC attributes to
the trial court. Citing Goldman v. Sunbridge Healthcare, LLC (2013) 220 Cal.App.4th
1160 (Goldman), the trial court said defendants had to show either that the person to be
bound by the arbitration agreement lacked the mental capacity to consent or that the
person who signed the agreement had the authority to act as an agent. The trial court’s
order did not indicate that proof of Claude’s lack of mental capacity to consent was a
prerequisite to showing that Richard had the authority to sign the arbitration agreement
for Claude. To the extent Roseville SH, LLC asserts further related contentions, we do
not consider them because they are based on its incorrect reading of the trial court’s
order.
                                               II
         Roseville SH, LLC also argues the trial court erred in concluding that Richard did
not act as Claude’s actual or ostensible agent when he signed the arbitration agreement on
Claude’s behalf.
         Roseville SH, LLC makes a number of assertions in its appellate opening brief
without any citation to the record. It states that neither Claude nor Richard disclosed to
Meadow Oaks, at the time of the execution of the admissions documents, that Richard did
not have the authority to sign the admissions documents on Claude’s behalf and Claude
never told Meadow Oaks that he did not authorize Richard to sign the admissions
documents for him. Claude allowed Richard and Meadow Oaks staff to believe that
Richard possessed the authority to sign the admissions documents on Claude’s behalf.
Claude likely knew that Richard signed the admissions papers on his behalf and neither
Claude nor Richard ever attempted to rescind the agreement to arbitrate. Factual
assertions made without citation to the portion of the record supporting them are
forfeited. (Miller v. Superior Court (2002) 101 Cal.App.4th 728, 743 (Miller); Duarte v.
Chino Community Hospital (1999) 72 Cal.App.4th 849, 856 (Duarte).)



                                               8
       The right to compel arbitration depends on the existence of an agreement to
arbitrate. (Young v. Horizon West, Inc. (2013) 220 Cal.App.4th 1122, 1128 (Young).)
Whether a valid agreement to arbitrate exists is determined under applicable contract law.
(Garrison v. Superior Court (2005) 132 Cal.App.4th 253, 263 (Garrison).) “Generally, a
person who is not a party to an arbitration agreement is not bound by it. [Citation.]
However, there are exceptions. For example, . . . a person who is authorized to act as the
[resident or] patient’s agent can bind the [resident or] patient to an arbitration agreement.
[Citations.]” (Flores, supra, 148 Cal.App.4th at p. 587, italics omitted; see also
Monschke v. Timber Ridge Assisted Living, LLC (2016) 244 Cal.App.4th 583, 586-587
(Monschke).)
       “ ‘An agent is one who represents another, called the principal, in dealings with
third persons.’ [Citation.] In California, an agency is ‘either actual or ostensible.’ ”
(Valentine, supra, 37 Cal.App.5th at p. 1086.) Actual agency arises when the principal’s
conduct causes the agent reasonably to believe that the principal consents to the agent’s
act on behalf of the principal. (Tomerlin v. Canadian Indemnity Co. (1964) 61 Cal.2d
638, 643 (Tomerlin); see, e.g., Hogan v. Country Villa Health Services (2007)
148 Cal.App.4th 259, 262 [health care power of attorney authorized daughter to sign
arbitration agreements for mother, as part admissions packet for a long-term health care
facility]; Garrison, supra, 132 Cal.App.4th at pp. 258, 265-267 [mother’s claims must be
arbitrated where daughter was authorized under a health care power of attorney to enter
into arbitration agreements on behalf of mother].) Ostensible agency arises when the
principal’s conduct causes the third party reasonably to believe that the agent has the
authority to act on the principal’s behalf. (Tomerlin, supra, 61 Cal.2d at p. 643.)
       “[A]n agency[, whether actual or ostensible,] cannot be created by the conduct of
the agent alone; rather, conduct by the principal is essential to create the agency.”
(Flores, supra, 148 Cal.App.4th at pp. 587-588, italics omitted; see Hartong v. Partake,
Inc. (1968) 266 Cal.App.2d 942, 960 [stating that liability for the acts of an ostensible

                                              9
agent rests on the doctrine of estoppel, which requires representations by the principal].)
“ ‘ “ ‘The principal must in some manner indicate that the agent is to act for [the
principal], and the agent must act or agree to act on [the principal’s] behalf and subject to
[the principal’s] control.’ . . . ” [Citations.] Thus, the “formation of an agency
relationship is a bilateral matter. Words or conduct by both principal and agent are
necessary to create the relationship . . . .” ’ ” (Flores, at p. 588, italics omitted; see
Howell v. Courtesy Chevrolet, Inc. (1971) 16 Cal.App.3d 391, 401 (Howell) [stating that
ostensible agency requires the principal to intentionally communicate the agency
relationship to the third party or to negligently cause the third party to believe that there is
an agency relationship].) The burden of proving that a purported agent had the authority
to act for the purported principal in a particular circumstance lies with the persons dealing
with the agent. (Flores, at p. 588; Howell, at p. 401.)
       The party seeking to compel arbitration does not meet its burden of proving the
existence of an arbitration agreement when it does not present any evidence that the
purported principal’s conduct caused the agent or the third party to believe that the agent
had the authority to bind the principal. (Lopez v. Bartlett Care Center, LLC (2019)
39 Cal.App.5th 311, 313, 319; Valentine, supra, 37 Cal.App.5th at pp. 1086-1088;
Hutcheson v. Eskaton FountainWood Lodge (2017) 17 Cal.App.5th 937, 958; Young,
supra, 220 Cal.App.4th at pp. 1132-1134; Goldman, supra, 220 Cal.App.4th at p. 1173;
Flores, supra, 148 Cal.App.4th at p. 585, 588; Pagarigan v. Libby Care Center, Inc.
(2002) 99 Cal.App.4th 298, 301-303.)
       Here, Richard signed the arbitration agreement as Claude’s representative. The
Residency Agreement and arbitration agreement do not define “representative.” We
cannot conclude from the face of either document that Richard acted under an express
agency. The signature blocks for the Residency Agreement and arbitration agreement did
not identify Richard as Claude’s agent, and the agreements do not state that Richard acted
under a power of attorney. (Goliger v. AMS Properties, Inc. (2004) 123 Cal.App.4th 374,

                                               10
376-377 (Goliger) [holding that mother’s claims need not be arbitrated where daughter
signed the admissions packet, including arbitration agreements, as “responsible party”
and not as agent for mother and there was no evidence that mother allowed daughter
to sign the arbitration agreements on her behalf]; see Flores, supra, 148 Cal.App.4th at
pp. 590-594 [distinguishing between “legal representative,” “responsible party” and “next
of kin” and concluding that while a next of kin could sign a contract to admit a mentally
incompetent patient to a nursing home even if he or she was not an agent, he or she could
not sign an arbitration agreement on the patient’s behalf].) Rather, Richard averred that
Claude did not direct him to sign the 2018 admissions documents, including the
arbitration agreement, and Claude never told Richard that Richard had the authority to
sign any medical document or arbitration agreement for Claude. Defendants produced no
evidence that Richard was expressly authorized to act as Claude’s agent.
       Roseville SH, LLC bases its claim of agency on Richard’s apparent belief that he
had the authority to sign the admissions papers on his father’s behalf and on Claude’s
asserted failure to disavow Richard of that belief. But Richard’s conduct alone cannot
create an agency (Flores, supra, 148 Cal.App.4th at pp. 587-588) and there is no
evidence that any conduct on Claude’s part justified a belief by defendants that Richard
had the authority to sign the arbitration agreement on Claude’s behalf.
       Roseville SH, LLC challenges the plaintiffs’ denial of an agency relationship
between Claude and Richard, urging that Claude had sufficient opportunity to object
to Richard’s signing the admissions papers but did not object. We need not consider
Roseville SH, LLC’s factual claims because they are not supported by citation to the
record. (Miller, supra, 101 Cal.App.4th at p. 743; Duarte, supra, 72 Cal.App.4th at
p. 856.) In any event, the appellate court in Valentine rejected a similar argument by the
owners and operators of a skilled nursing facility attempting to enforce the arbitration
agreement a husband signed for his wife upon her admission to the facility. (Valentine,



                                            11
supra, 37 Cal.App.5th at p. 1088-1090; see also Warfield v. Summerville Senior Living,
Inc. (2007) 158 Cal.App.4th 443, 448- 449.)
       Here there is no evidence a Meadow Oaks representative spoke with Claude about
the arbitration agreement Richard signed. Richard averred that he received the 2018
admissions documents by e-mail and did not talk with anyone from the facility about the
documents. There was no evidence that Claude approved similar acts by Richard in the
past or that Claude remained silent even though he knew that Richard had signed the
arbitration agreement on his behalf. (See Chicago Title Ins. Co. v. AMZ Ins. Services,
Inc. (2010) 188 Cal.App.4th 401, 426 [stating that ostensible authority may be
established by proof that the principal approved prior similar acts of the agent or that the
principal knew that the agent held himself/herself out as clothed with certain authority
and the principal remained silent].)
       Roseville SH, LLC also argues that the arbitration agreement gave Claude a right
to rescind the agreement within 30 days of signing but Claude did not rescind the
agreement, further evidencing an agency relationship between Claude and Richard. Even
assuming there is support in the record for the claim that Claude did not rescind the
arbitration agreement, Valentine rejected a similar claim.
       The defendants in Valentine argued that the wife ratified the arbitration
agreements signed by the husband because she did not rescind the agreements within the
30-day rescission period provided in the agreements. (Valentine, supra, 37 Cal.App.5th
at p. 1090.) The appellate court said, “ ‘The fundamental test of ratification by conduct is
whether the releasor, with full knowledge of the material facts entitling him to rescind,
has engaged in some unequivocal conduct giving rise to a reasonable inference that he
intended the conduct to amount to a ratification.’ ” (Ibid., italics omitted.) But there was
no evidence that the wife knew the arbitration agreements existed, that the husband
signed them or that the wife had a right to rescind them. (Ibid.) As in Valentine, there
was no evidence in this case that Claude knew Richard had signed the arbitration

                                             12
agreement on his behalf and that he had 30 days from the date of signing to rescind the
agreement. Claude’s failure to rescind means nothing without evidence that he knew
about the arbitration agreement. (Valentine, supra, 37 Cal.App.5th at p. 1090.)
       “ ‘A third person . . . is not compelled to deal with an agent, but if he [or she] does
so, he [or she] must take the risk. He [or she] takes the risk not only of ascertaining
whether the person with whom he [of she] is dealing is the agent, but also of ascertaining
the scope of [that person’s] powers.’ ” (Young, supra, 220 Cal.App.4th at p. 1134; see
also Howell, supra, 16 Cal.App.3d at p. 401.) In the absence of evidence that Richard
had actual or ostensible authority to bind Claude to the arbitration agreement, the trial
court did not err in denying defendants’ petition to compel arbitration. Because Claude
was not bound by the arbitration agreement, the arbitration agreement does not bind his
“spouse, heirs, representatives, executors, administrators, successors, assigns, managers,
and agents.” The individual claims of Claude’s wife and sons are also not subject to the
arbitration agreement because Richard did not sign the arbitration agreement in his
personal capacity and there was no evidence that he had the authority to sign the
arbitration agreement on behalf of his mother and/or brothers. (Monschke, supra,
244 Cal.App.4th at pp. 585, 587; Goldman, supra, 220 Cal.App.4th at pp. 1176-1178;
Goliger, supra, 123 Cal.App.4th at pp. 377-378.) Richard averred he had no authority to
sign the arbitration agreement on behalf of his mother and/or brothers.
       In light of our conclusion, we need not address plaintiffs’ additional contention
about why the arbitration agreement was not enforceable.
                                             III
       Roseville SH, LLC also contends that the trial court’s ruling that Richard did not
have the authority to sign the arbitration agreement but had the authority to sign the other
2018 admissions documents singled out the arbitration agreement for special treatment, in
violation of the Federal Arbitration Act (9 U.S.C. § 1 et seq.).



                                             13
          The issue before the trial court on defendants’ petition to compel arbitration was
whether a valid agreement to arbitrate existed and whether the plaintiffs’ causes of action
must be arbitrated. The trial court was not asked to and did not decide whether the other
admissions documents Richard signed were valid or enforceable. Considering whether
Richard had the authority to act as Claude’s agent in signing the arbitration agreement
was determined by reference to generally applicable principles of contract and agency
law. (See Garrison, supra, 132 Cal.App.4th at p. 263.) The trial court did not single out
the arbitration agreement for special treatment based on the characteristics of arbitration.
                                        DISPOSITION
          The order denying defendants’ petition to compel arbitration is affirmed.
Respondents shall recover their costs on appeal. (Cal. Rules of Court, rule 8.278(a)(1)
& (2).)



                                                       /S/
                                                    MAURO, J.



We concur:



    /S/
ROBIE, Acting P. J.



    /S/
KRAUSE, J.




                                               14
Filed 3/4/22
                              CERTIFIED FOR PUBLICATION



               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                              THIRD APPELLATE DISTRICT
                                         (Sacramento)
                                               ----




KATHRYN L. ROGERS et al.,

                 Plaintiffs and Respondents,                      C089561

        v.                                                 (Super. Ct. No. 34-2018-
                                                           00244899-CU-PO-GDS)
ROSEVILLE SH, LLC, et al.,

                 Defendants and Appellants.                ORDER GRANTING
                                                          REQUEST TO PUBLISH




     APPEAL from a judgment of the Superior Court of Sacramento County, David I.
Brown, Judge. Affirmed.


      Wilson Getty, William C. Wilson, Mark A. Ginella, Williams Iagmin and Jon R.
Williams for Defendants and Appellants.

        Law Firm of Sean R. Laird and Sean R. Laird for Plaintiffs and Respondents.




                                                1
THE COURT:
       The opinion in the above-entitled matter filed on February 8, 2022, was not
certified for publication in the Official Reports. For good cause it now appears that the
opinion should be published in the Official Reports and it is so ordered.



FOR THE COURT:



    /S/
ROBIE, Acting P. J.



   /S/
MAURO, J.


   /S/
KRAUSE, J.




                                             2